Citation Nr: 1732697	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1968 to August 1971, including service in the Republic of Vietnam during the Vietnam War. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the June 2011 rating decision, in pertinent part, the RO denied service connection for bilateral hearing loss.

These issues were previously remanded by the Board in March 2015 for additional development.  They have been returned to the Board for further review.
  

FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss is a result of service or etiologically related to in-service noise exposure.

2.  The Veteran's right ear hearing loss was not aggravated by his active duty service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for a grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the Veteran's hearing loss meets the threshold criteria, as shown by his May 2011 and May 2015 VA examinations.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Even when the presumption of soundness does not apply, however, where there is an increase in disability from a preexisting injury or disease during active duty service, that preexisting injury or disease will be considered to have been aggravated by service unless there is a specific finding that the increase in disability is due to the natural progress of disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his left ear hearing loss was caused by, and his preexisting right ear hearing loss was aggravated by, noise exposure during his active duty service.  Specifically, he contends that his duties working with heavy machinery in Vietnam required frequent exposure to noise with little to no hearing protection.  

During his April 1968 entrance examination, the Veteran reported a history of ear trouble.  The examiner's notes clarify that the Veteran reported hearing loss in his right ear due to past ear infections.  The examination also included an audiogram.  The examiner noted defective hearing and he was placed on an H2 profile.  

The Veteran's entrance examination was in April 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

 
HERTZ
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
The auditory thresholds at the examination were as follows, assuming ASA standards: 

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
50
50
50
N/A
65
LEFT EAR
10
10
0
N/A
10
 



Converting to ISO-ANSI standards, the thresholds are:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
65
60
60
N/A
70
LEFT EAR
25
20
10
N/A
15

The Veteran's July 1971 separation examination included an audiogram, but the copy of it in the record is partially illegible.  To the best of the Board's ability to read them, the pure tone thresholds are as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
15
Illegible
N/A
110
LEFT EAR
15
Illegible
Illegible
N/A
20

The only thresholds that are clearly and unambiguously legible are those at 4000 Hertz in both ears.  

In a September 2010 statement attached to his service connection claim, the Veteran reported that he operated heavy equipment, specifically a bulldozer, during his active duty service, which involved frequent direct exposure to loud noise from heavy diesel machinery with little to no hearing protection.  He reported that he had bilateral hearing loss upon separation from active duty service and that his hearing had deteriorated far beyond normal progression for his age, including difficulty hearing in all pitch ranges.  

During a December 2010 VA audiology consultation, the Veteran reported difficulty hearing in adverse environments and deafness in his right ear.  The treatment provider did not list most of the Veteran's pure tone air and bone conduction thresholds, but indicated that the range in the left ear was from 10 dB sloping to 65 dB at 4000 Hertz and that no thresholds for the right ear could be obtained.  Speech recognition was 84 percent in the left ear.  The Veteran was diagnosed with normal sloping to moderately severe sensorineural hearing loss in the left ear and no hearing in the right ear.  

In May 2011, the Veteran was afforded a VA examination.  The examiner characterized the Veteran's July 1971 separation examination as indicating normal hearing sensitivity bilaterally, with thresholds ranging from 10 dB to 20 dB.  The examiner reviewed the audiological evaluation from December 2010 and found it consistent with the examination.  The Veteran reported military noise exposure from heavy equipment, rifle fire, mortars, and artillery; the examiner found that the Veteran's military occupational specialty likely exposed him to hazardous levels of noise.  The Veteran also reported occupational noise exposure from 4 years of construction work, 5 years of truck driving, and 28 years of heavy equipment operation, all of which were with hearing protection.  He also reported recreational noise exposure from use of farm equipment, personal use of lawn equipment, chainsaws, and hunting.  He reported deafness in his right ear since childhood.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
100+
105+
105+
105+
105+
LEFT EAR
15
10
60
60
55

Speech recognition was 88 percent in the left ear and untestable in the right ear.  The examiner diagnosed bilateral sensorineural hearing loss, normal to moderately severe in the left ear and profound in the right ear.  

The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was etiologically related to his active duty service.  The examiner's rationale for this opinion was that the Veteran reported right ear deafness since childhood and the audiogram during the Veteran's April 1968 entrance examination was obtained without adequate masking, causing bone conduction from the left ear to the right ear, which made hearing in the right ear appear to be present when it was not.  Therefore, the examiner opined that the Veteran's right ear hearing loss was profound prior to enlistment.  

The examiner also opined that the issue of service connection for left ear hearing loss could not be resolved without resort to speculation.  The examiner's rationale was that the audiogram from the Veteran's July 1971 separation examination was questionable in that the examiner interpreted it to show normal hearing in both ears.  Because this meant that no comparison of hearing sensitivity could be made from enlistment to separation with any degree of confidence, the examiner could not opine as to the likelihood of service connection.  

In his September 2011 Notice of Disagreement, the Veteran expressed agreement that his right ear hearing loss was preexisting and service connection for that ear was not warranted, but contended that his left ear hearing loss was incurred in service and any post-service noise exposure only exacerbated that loss.  

In May 2015, the Veteran was afforded an additional VA examination.  The examiner characterized the Veteran's service treatment records as not showing any significant threshold shifts at any frequency.  The Veteran again reported deafness in his right ear since childhood.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
90
95
100
105+
105+
LEFT EAR
10
10
60
65
65

Speech recognition was 94 percent in the left ear and nonexistent in the right ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that, when tested without masking, the Veteran's right ear hearing thresholds were unchanged from those in the April 1968 entrance examination.  

The examiner opined that it was less likely than not that the Veteran's hearing loss in either ear was etiologically related to his active duty service.  The examiner's rationale for this opinion was that, although the Veteran's military occupational specialty is considered at a higher probability for noise exposure, the Veteran's service treatment records showed no significant worsening during his active duty service.  The examiner also cited medical literature to support an opinion that hearing loss due to noise exposure usually occurs immediately, with no delayed onset.  The examiner opined that the Veteran's right ear hearing loss existed prior to service and was not aggravated beyond normal progression during military service because there was no evidence of worsening.  

With regard to the left ear, of the probative medical opinions of record, one is neutral toward the Veteran's claim and the other is unfavorable.  The May 2011 VA examiner found the Veteran's July 1971 separation examination unreliable because it showed normal hearing.  The May 2015 VA examiner's unfavorable opinion was based entirely on a finding that the July 1971 separation examination did not note any significant threshold shifts.  The May 2015 VA examiner's opinion does not discuss the May 2011 VA examiner's opinion that the separation examination was unreliable or account for what appear to be left ear threshold shifts in the few thresholds that remain visible in the separation examination report.  The May 2015 VA examiner's opinion also fails to reflect consideration of the Veteran's lay statements concerning his symptomatology, including hearing difficulties immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran's lay statements concerning the onset and continuity of his symptoms during and following his period of active duty are both competent and credible evidence of such.  In light of the totality of the circumstances, including the impossibility of knowing the Veteran's hearing thresholds at separation due to the illegibility of the existing records, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's left ear hearing loss was due to in-service noise exposure.  Accordingly, the Board finds that granting service connection for left ear hearing loss is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  

As for the right ear, because defective hearing was recorded in the Veteran's April 1968 entrance examination report, the presumption of soundness is not for application.  The question, then, is whether there was an increase in disability during service.  Both VA examiners agreed that the entrance examination was unreliable in that improper masking caused the thresholds for the right ear to appear significantly lower than they actually were.  Both examiners noted the Veteran's report of deafness in the right ear since childhood.  The May 2015 VA examiner found that replicating the improper masking from the entrance examination led to the same results in May 2015 as in April 1968.  The one clearly visible threshold for the right ear on the separation examination is 110 dB at 4000 Hertz, which is consistent with the thresholds shown during the period on appeal.  In his September 2011 Notice of Disagreement, the Veteran conceded that his right ear hearing loss was a preexisting condition and that service connection was not warranted.  

For these reasons, the Board finds that it is at least as likely as not that the Veteran, as he has stated and as the VA examiners have opined, was deaf in his right ear prior to his entry to active duty service.  Deafness, by definition, cannot increase in severity.  Because the evidence does not show an increase in severity of the Veteran's preexisting right ear hearing loss during his active duty service, there can be no finding that his preexisting hearing loss was aggravated by service and service connection for right ear hearing loss is therefore not warranted.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt and has granted service connection for left ear hearing loss on that basis.  However, as the preponderance of the evidence is against the Veteran's claim with regard to right ear hearing loss, the doctrine is not for application with regard to that ear.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


